[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________           FILED
                                                         U.S. COURT OF APPEALS
                                      No. 10-12772         ELEVENTH CIRCUIT
                                  Non-Argument Calendar     NOVEMBER 1, 2011
                                ________________________        JOHN LEY
                                                                 CLERK
                                  Agency No. A079-492-478


JAVIER ROBERTO RINCON-RAMIREZ,
LUZ DARY HERNANDEZ-GALLEGO,
MELISSA RINCON-HERNANDEZ,
JOSE R. RINCON-HERNANDEZ,
MIGUEL RINCON-HERNANDEZ,

lllllllllllllllllllll                                                     Petitioners,

                                           versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                    Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                     (November 1, 2011)
Before EDMONDSON, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      On June 18, 2010, Javier Roberto Rincon-Ramirez, his wife, Luz Dary

Hernandez-Gallego, and their three children, Melissa Rincon-Hernandez, Jose

Rincon-Hernandez, and Miguel Rincon-Hernandez (collectively, “Petitioners”)

filed a pro se petition for review. In their petition, the Petitioners sought review of

an order of the Board of Immigration Appeals (“BIA”), dated May 19, 2010,

denying their motion to reopen the BIA’s previous decision, dated February 20,

2009. The BIA’s February 2009 decision affirmed the Immigration Judge’s (“IJ”)

denial of the Petitioners’ application for asylum and withholding of removal under

the Immigration and Nationality Act (“INA”), 8 U.S.C. §§ 1158, 1231, and relief

under the United Nations Convention Against Torture and Other Cruel, Inhuman

or Degrading Treatment or Punishment (“CAT”), 8 C.F.R. § 208.16. In their pro

se brief on appeal, the Petitioners challenge only the BIA’s February 2009

decision affirming the denial of their application for asylum, withholding of

removal, and CAT relief. They make no reference to their motion to reopen or to

the BIA’s May 2010 denial of that motion.

      We review our subject-matter jurisdiction de novo. Ruiz v. Gonzales, 479

F.3d 762, 765 (11th Cir. 2007). While we generally have jurisdiction to review



                                           2
final orders of removal, the petition for review must be filed within 30 days of the

date of the final order of removal. INA § 242(a)(1), (b)(1), 8 U.S.C. § 1252(a)(1),

(b)(1). We do not have jurisdiction to review a final order of removal if the

petition for review is not filed within that deadline because “the statutory limit for

filing a petition for review in an immigration proceeding is mandatory and

jurisdictional, [and] it is not subject to equitable tolling.” Dakane v. U.S. Att’y

Gen., 399 F.3d 1269, 1272 n.3 (11th Cir. 2005) (per curiam) (internal quotation

marks omitted).

      While we liberally construe briefs filed by pro se litigants, Lorisme v. I.N.S.,

129 F.3d 1441, 1444 n.3 (11th Cir. 1997), “[w]hen an appellant fails to offer

argument on an issue, that issue is abandoned,” Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1228 n.2 (11th Cir. 2005) (per curiam).

      Because the Petitioners did not file their petition for review within 30 days

of the BIA’s order denying their application for asylum, withholding of removal,

and CAT relief, we do not have jurisdiction to consider the merits of that decision.

And because the Petitioners make no argument concerning their motion to reopen

in their opening brief, they have abandoned the issue. Accordingly, we dismiss

the petition for review in part and deny it in part.

      DISMISSED, in part, and DENIED, in part.



                                           3